Citation Nr: 0522484	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  99-18 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for disability manifested 
by joint pain, muscle pain, and fatigue, including as due to 
an undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from November 1990 to May 
1991, including service in the Southwest Asia theatre of 
operations during the Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  This matter has been previously remanded by 
the Board in January 2001 and December 2003.  

For purposes of understanding the following decision, the 
Board notes that service connection has already been 
established for several disabilities, including bunions of 
both feet, residuals of a fracture of the right superior and 
inferior pubic ramus, and benign fibrocystic breast disease.  
However, whereas medical evidence in the following decision 
may refer to some symptoms attributable to these service-
connected disabilities, the only issue before the Board is 
entitlement to service connection for disability manifested 
by joint pain, muscle pain, and fatigue which is not 
otherwise associated with these service connected 
disabilities. 

In a September 2003 Informal Hearing Presentation, the 
veteran's representative appears to advance claims of service 
connection for chronic obstructive pulmonary disease and for 
emphysema.  These matters are referred to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  The veteran's active duty service included in the 
Southwest Asia theater of operations from January 1991 to 
April 1991. 

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran 
suffers from fibromyalgia.  

3.  Any disabilities attributable to right shoulder 
scapulohumeral dyskinesis with supraspinatous tenosynovitis 
and positive impingement, and bilateral knee osteoarthritis 
are not of service origin.  


CONCLUSIONS OF LAW

1.  Fibromyalgia is presumed to have been incurred in active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).

2.  Right shoulder scapulohumeral dyskinesis, with 
supraspinatous tenosynovitis and positive impingement was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).

3.  A bilateral knee disorder, to include osteoarthritis, was 
not incurred in or aggravated by service, nor may it be 
presumed to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the November 
1998 rating determination, the May 1999 statement of the 
case, the May 2003 and March 2005 supplemental statements of 
the case, and the March 2004 VCAA letter, have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  Moreover, in the 
statement and supplemental statements of the case and in the 
VCAA letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
the relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's November 1998 rating determination 
came before notification of the veteran's rights under the 
VCAA.  It is arguable that the VCAA notice was not timely.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board finds, however, that any defect with respect to the 
timing of the VCAA notice in this case was harmless error for 
the reasons specified below.  After the rating action on 
appeal was promulgated, the RO did provide notice to the 
claimant in March 2004 regarding what information and 
evidence was needed to substantiate the claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his or her possession that pertains to the claim.  The 
veteran was afforded VA examinations in 1998, 2003, and 2004.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded several VA examinations and a personal hearing 
and that all VA and private treatment records have been 
obtained.  The requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  Significantly, no additional pertinent evidence 
has been identified by the appellant as relevant to the 
issues on appeal.  Under the circumstances of this particular 
case, no further action is necessary to assist the appellant.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  The chronic disability must have become 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2006, and must not be attributed to 
any known clinical diagnosis by history, physical 
examination, or laboratory tests.  38 C.F.R. 
§ 3.317(a)(1)(i)).

During the course of this appeal, compensation availability 
has been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001); 38 C.F.R. § 3.317 (2004). 

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2).  Further, a chronic disability is 
one that has existed for 6 months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3).  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

Compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), however, if there is affirmative evidence that an 
undiagnosed illness: (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).  The veteran's military records document that she 
served in Southwest Asia.

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§§ 1110 and 1131 is nevertheless warranted.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

On her April 1991 report of medical history, the veteran 
reported having swelling in her knees with pain and painful 
joints in her fingers.  She also noted that she had 
migraines, chest pains, tachycardia, mitral valve prolapse, 
low blood pressure, hyper bowel, an enlarged lymph node, low 
back pain, bilateral metatarsal pain, and seasickness.  

At the time of the veteran's May 1991 demobilization 
examination, normal findings were reported for the upper and 
lower extremities, the feet, the spine and other 
musculoskeletal systems.  Normal neurologic and psychiatric 
findings were also noted.  

At the time of a June 1998 VA examination, the veteran was 
noted to have been diagnosed with fibromyalgia.  The examiner 
indicated that the veteran had received an extensive workup 
for her various arthritic complaints.  He observed that x-
rays taken of the lumbar spine in 1994 had revealed minimal 
degenerative changes with essentially normal findings.  X-
rays taken of the knees and feet in 1994 were normal.  He 
further observed that x-rays taken of the lumbar spine, right 
hip, and feet in 1992 were also normal.  

The veteran had been seen by a rheumatologist who thought 
that she suffered from fibromyalgia syndrome.  The veteran 
reported multiple trigger points which elicited soft tissue 
pain if palpated.  The examiner noted that the veteran did 
not suffer from any movement disorders.  She did not have 
symptoms of Parkinson's disease, Wilson's disease, or any 
other choreiform disorder.  Physical examination revealed 
that the veteran could turn her head to the left and right 
without difficulty.  She had normal bulk motor tone and 
strength throughout.  Deep tendon reflexes were present, 
normal, and symmetric in both arms and both legs.  

Sensory examination revealed a patchy hypoesthesia to 
pinprick, temperature, and light touch, which did not follow 
anatomical distributions.  The pattern of sensory deficits in 
both arms did not follow any known dermatomes.  Patchy 
hyperesthesia was present in both legs, which also did not 
follow any dermatomal pattern.  It was the examiner's 
impression that the veteran's complaints of nonanatomic 
sensory changes in both arms and legs did not follow known 
anatomic dermatoma and were uninterpretable.  The examiner 
indicated that it was unclear whether the veteran suffered 
from primary neurologic problems.  He indicated that her wide 
spread myalgia and arthralgia might be reflex fibromyalgia 
syndrome.  

At the time of a July 1998 VA examination, the veteran was 
noted to have multiple complaints.  The veteran reported that 
she had been started on increasing doses of Amitriptyline.  
The drug was noted to have been successful in alleviating 
some of the pain associated with her diagnosis of 
fibromyalgia.  

Physical examination revealed no joint abnormalities. There 
were trigger points just above the unilateral scapula, the 
neck, and on to the scalp.  There were also trigger points 
between the ribs of the right anterior chest wall.  Diagnoses 
of fibromyalgia and fatigue probably related to fibromyalgia 
were rendered.  

In her April 1999 notice of disagreement, the veteran 
indicated that she had suffered from pain and fatigue since 
the summer of 1991.  She stated that she easily tired and 
that should could not sustain activity for any length of 
time.  She reported having trigger points in every muscle.  
The veteran stated that as she looked back on her service, 
she was having problems before she came home.  

At the time of her December 1999 hearing, the veteran 
testified that she was a registered nurse and that she had 
worked as an operating room nurse at the VA since 1993.  The 
veteran testified that she had muscle pain and profound 
fatigue, which was becoming worse.  She noted that the 
fatigue had begun in 1992 and had gradually worsened over the 
past several years.  

The veteran stated that her fatigue started in 1992 and that 
she was never able to pass a PT test thereafter.  

In January 2001, the Board remanded this matter for 
additional development, to include a VA examination.  

In February 2003, the veteran was afforded the requested 
examination.  The examiner noted that the C-file was 
available and had been reviewed.  The veteran complained of 
muscle pain and muscle fatigue.  The veteran indicated that 
she had recently had surgery on bilateral bunions.  She had 
had a relief of pain following the surgery.  The veteran had 
no neurologic complaints or radicular pain.  Rheumatological 
evaluations were noted to have diagnosed fibromyalgia.  The 
examiner indicated that the veteran had no specific joint 
pain or joint disease.  She stated that all of the pain was 
in her muscles.  

Physical examination revealed that the veteran was obese.  
She had a normal carriage, posture, and gait.  She was able 
to sit and rise without difficulty from a chair.  She was 
also able to get off and on the examining table without 
difficulty.  There was no deformity, swelling, tenderness, or 
inflammation of any joint.  The veteran had normal range of 
motion for all joints.  Muscle strength was 5/5 for the upper 
and lower extremities.  Multiple trigger points were noted 
from the cervical area to the feet.  The veteran was taking 
Amitriptyline for the pain, which was successful, and she had 
no active pain as long as she faithfully took the medication.  
She took Motrin when she had breakthrough pain.  The veteran 
had been recently diagnosed with osteoporosis.  Deep tendon 
reflexes were 2+ with no motor sensory changes of the lower 
extremities with the exception of the great toe, where she 
had recently had surgery.  

The examiner rendered a diagnosis of fibromyalgia.  He noted 
that this accounted for the veteran's muscle pain and 
intolerable fatigue.  The examiner also observed that fatigue 
is also attributable to chronic obstructive lung disease.  He 
noted that the veteran had a service medical x-ray which 
showed emphysema at the time she was in the military service.  
The examiner went on to indicate that it was unlikely that 
the veteran's current fibromyalgia-type symptoms and fatigue, 
which were related to exertion, had their inception while in 
military service or were in any way related to her military 
service.  The examiner further indicated that the veteran had 
no joint pain and no significant neurologic disorder related 
to her service-connected condition.  

In December 2003, the Board remanded this matter for further 
development, to include an additional VA examination.  The 
examiner was requested to clearly indicate whether the 
claimed joint pain, muscle pain, and fatigue were 
attributable to a known clinical diagnosis.  If so, the 
examiner was to offer an opinion as to whether such medically 
diagnosed disability or disabilities were causally related to 
the veteran's period of active duty service.  If there were 
signs and symptoms of joint pain, muscle pain, and fatigue 
which the examiner could not attribute to a known clinical 
diagnosis, the examiner was to so state.  

In October 2004, the veteran was afforded another 
examination.  The examiner noted that the C-file was 
available and that it had been reviewed.  The examiner 
indicated that the veteran's complaints of joint pain 
included the hips, knees, right shoulder, and back.  The 
veteran stated that her hip would lock in the morning when 
she woke up.  The pain lasted all day but was relieved by 
Motrin.  The intensity was from 0-5/10.  Discomfort was 
reported to be exacerbated by pushing a stretcher and 
relieved by not pushing a stretcher.  The examiner noted that 
the veteran had a fall with a fracture of the pubic ramus for 
which service connection was in effect.  The bilateral knees 
were noted to be symptomatic, especially at work when pushing 
stretchers.  Pain was again reported to be 0-5/10.  The 
veteran denied swelling, redness, or heat.  The veteran 
indicated that her right knee had given way.  She further 
noted that she had fallen at work but had not reported these 
incidents.  The veteran also stated that her right shoulder 
ached and that the intensity of discomfort was from 0-3/10.  
There was no swelling, heat, or redness.  The veteran denied 
weakness or loss of use, other than relating to aching.  

The veteran stated that she had been found to have multiple 
trigger points and diagnosed with fibromyalgia.  The 
intensity and distribution of muscle pain had improved 
significantly with Amitriptyline and when alternating Motrin 
with diclofenac.  The intensity of muscle discomfort was 0-
5/10 with an exacerbation every once in a while.  The pain 
location was particularly across the shoulders.  The symptoms 
of muscle pain were exacerbated by daily living, including 
pushing stretchers and climbing stairs.  

The veteran stated that she worked 8 hours per day five days 
per week as a registered nurse.  She described her job as 
primarily sedentary and reported that she could not do a lot 
because of her musculoskelatal complaints.  The veteran 
indicated that she had given up gardening and was only able 
to go in 15 minute spurts.  She also noted that she relied on 
her husband to drive her to work.  The veteran stated that 
she was tired all the time.  She took Amitriptyline before 
bedtime and slept as much as 8 hours per day but was still 
tired and groggy when awakening.  She indicated that she did 
not do anything.  The examiner noted that a review of the 
veteran's medical chart suggested that she continued to do 
crafts and that an inspection of her hands revealed 
callusing, which the veteran stated was a result of her 
quilting activity.  

The examiner noted that treatment had been provided at the 
Pain Clinic and that evaluation after the Gulf War had been 
extensive.  Some laboratory abnormalities were noted but 
there was no disease diagnosed.  The veteran reported that 
those lab abnormalities were transient.  

The examiner noted that the military medical records 
confirmed that the veteran had a pelvis fracture.  She 
further observed that an April 1991 report of medical history 
was positive for foot trouble, stomach, liver, intestinal 
trouble, jaundice, broken bones, tumor, recent weight gain, 
weight loss, recurrent back pain, swollen or painful joints, 
frequent headaches, pain or pressure in the chest, pounding 
heart, heart trouble, and high or low blood pressure.  These 
issues were not noted at the prior medical history.  

Physical examination revealed that the veteran was morbidly 
obese.  She had scars from surgery on both great toes.  There 
was decrease of motion of the metatarsophalangeal joint and 
the proximal interphalangeal joint of the second toe.  There 
was also abnormal posture of the right shoulder which was 
anteriorly rotated and protracted.  There was tenderness to 
palpation around the right shoulder anterior joint line and 
at the supraspinatous myotendinous junction.  There was also 
tenderness to palpation of the bilateral trapezius muscles, 
the tender muscle belly of the deltoid, the forearms, and the 
soft tissue diffusely around the knees.  

Range of motion for the shoulders was forward flexion to 175 
degrees and abduction to 175 degrees, with encouragement 
required on the right.  When placed in forward flexion, the 
veteran could hold the position.  Internal rotation was 
painful on the right at 50 degrees but continued to 75 
degrees.  Internal rotation on the right was to 75 degrees.  
External rotation was symmetrical to 75 degrees.  Elbows were 
0-135 degrees and wrists were extension to 60 degrees and 
flexion to 75 degrees.  The ankles dorsiflexed to 10 degrees 
and plantarflexed to 40 degrees symmetrically.  The knees 
flexed to 115 degrees with complaints of pain, and extension 
was 5 degrees more than 0 with recurvatum being noted.  There 
was tenderness to palpation of the proximal lateral thighs.  
Hip range was full with flexion to 100 degrees, extension to 
10 degrees, abduction to 45 degrees, adduction to 20 degrees, 
internal rotation 40 degrees, and external rotation to 50 
degrees.  The veteran did not offer complaints of pain with 
passive range.  Strength was adequate to overcome the 
examiner except at the right shoulder where strength testing 
was associated with give away.  Sensation was reported as 
decreased only over scars of the great toe.  Reflexes were 
symmetrical and 2+.  The veteran had additional limitation 
following repetitive use of the knees and right shoulder 
related to pain.  

X-rays revealed degenerative disc disease at L3-4; mild 
osteoarthritis at both knees; old fractures of the inferior 
rami of pubic bones, bilateral; and negative shoulders.  A 
MRI of the knees confirmed bilateral osteoarthritis.  

It was the examiner's assessment that the veteran had right 
shoulder scapulohumeral dyskinesis with supraspinatous 
tenosynovitis and positive impingement; obesity; bilateral 
knee osteoarthritis; history of fibromyalgia, improved on 
Amitriptyline, does not meet criteria, fatigue as mediation 
side effect; deconditoning, fatigue as a side effect, tobacco 
use may limit endurance for exercise; history of pelvis 
fracture in the military, bone injury well healed, tender 
points pelvic girdle stabilizing muscles; and mood 
disturbance, fatigue as a possible side effect.  

The examiner indicated that joint pain in the bilateral knees 
was explained by osteoarthritis documented on x-ray and MRI.  
Obesity was noted to be associated with osteoarthritis of the 
knees.  

The examiner observed that per the Johns Hopkins arthritis 
web page obesity was a major risk factor for the development 
of osteoarthritis, especially osteoarthritis of the knees and 
the hands and wrists.  He further observed that obesity was 
also moderately associated with the development of hip 
osteoarthritis.  The examiner indicated that joint pain of 
the right shoulder was explained by altered biomechanics 
associated with soft tissue injury in the rotator cuff 
muscles, demonstrated on examination of the supraspinatous.  
The examiner further noted that soft tissue pain in the 
veteran had been diagnosed as fibromyalgia and that it was 
also likely that the stress of pushing patients in stretchers 
taxed her general deconditioned musculoskeletal system, 
especially the shoulder rotator cuff which showed signs of 
injury on the right.  

The examiner further noted that a University of Utah Science 
Publication indicated that obesity increased the risk of 
developing rotator cuff tears, tendinitis, and other related 
shoulder injuries.  The report indicated that the more obese 
a person was the greater the risk for rotator cuff tendon 
tears.  

The examiner also noted that the veteran reported subjective 
complaints of fatigue.  She observed that there were many 
potential causes of fatigue in any person, and that those 
relevant to the veteran were mood related decreased energy, 
deconditoning from inactivity, medication effect of 
Amitriptyline, and decreased oxygenation related to tobacco 
use.  

The examiner stated that it was her opinion that the claimed 
joint pain, muscle pain, and fatigue were attributable to a 
known clinical diagnosis or diagnoses and that in the absence 
of shoulder complaints, knee complaints, muscle complaints, 
or fatigue in the military record, these diagnoses were not 
causally related to the veteran's period of active duty 
service.  

As noted earlier, fibromyalgia has been added to the 
presumptive provisions for Persian Gulf veterans who meet 
certain criteria.  A review of the various medical records in 
this case shows some uncertainty among the examiners as to 
whether a diagnosis of fibromyalgia is warranted.  The most 
recent VA examiner reported that the criteria were not met.  
However, no rationale was furnished.  Some earlier medical 
records also suggest some uncertainty as to such a diagnosis.  
On the other hand, the record does include medical records, 
including VA examination reports, which do list a diagnosis 
of fibromyalgia, and it appears that medication was 
prescribed for such disorder.  In view of this uncertainly 
within the minds of trained medical personnel, the Board can 
only conclude that a reasonable doubt exists.  As such, the 
Board must find that the veteran does suffer from 
fibromyalgia.  38 U.S.C.A. § 5107(b).  

The provisions of 38 C.F.R. § 3.317 call for a presumption 
that fibromyalgia was incurred in service unless there is 
affirmative evidence to the contrary.  Although the February 
2003 VA examiner expressed an opinion that the disease was 
not related to service, it appears that such opinion was 
based on the lack of symptoms during service.  However, the 
presumption under 38 C.F.R. § 3.317 does not require 
manifestations during service, only that the disease be 
manifested by December 31, 2006.  Therefore, the Board finds 
that service connection for fibromyalgia is warranted based 
on the presumptive provisions of 38 C.F.R. § 3.317.

However, to the extent that any symptoms may be attributable 
to other diagnosed disorders, the preponderance of the 
evidence is against service connection.  The Board gives 
weight to the November 2003 and October 2004 VA examiners' 
opinions that the currently diagnosed right shoulder 
scapulohumeral dyskinesis, with supraspinatous tenosynovitis 
and positive impingement, and bilateral knee osteoarthritis 
are not related to the veteran's period of service.  Their 
opinions were based upon an entire review of the veteran's 
claims folder as well as a thorough physical examination.  
Moreover, in reaching these opinion the VA examiners cited 
specific treatment records and literature, as opposed to 
generalizations, as the basis for their opinions. 


ORDER

Entitlement to service connection for fibromyalgia is 
warranted.  To this extent, the appeal is granted.   



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


